Order unanimously affirmed, without costs. Memorandum: Petitioners appeal from an order of Onondaga Supreme Court dismissing petitions in a proceeding to invalidate certificates of nomination designating respondents candidates for various town offices. Petitioners claim that the nominations made by party caucus violated section 6-108 of the Election Law. The petitions were properly dismissed. The party nominations were made in the manner prescribed by the rules of the county committee in compliance with subdivisions 1 and 2 of section 6-108 of the Election Law. We also reject petitioners’ contention that the party membership was excluded from the nominating process since respondents complied with the notice requirements of subdivision 3 of section 6-108. (Appeal from order of Onondaga Supreme Court, McLaughlin, J. — Election Law.) Present — Dillon, P. J., Callahan, Doerr, Denman and Schnepp, JJ.